Citation Nr: 9919141	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from November 1964 to 
September 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) November 1994 rating decision 
which denied a rating in excess of 10 percent for service-
connected PTSD.  

In August 1997, the case was remanded to the RO for 
additional development of the evidence.  Subsequently, by 
August 1998 RO rating decision, the evaluation of the 
veteran's PTSD was increased from 10 to 30 percent.  In view 
of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim remains 
in controversy where less than the maximum available benefit 
is awarded.

In the August 1997 remand, the Board referred to the RO the 
veteran's claims of service connection for a dental 
disability and a compensable rating of his service-connected 
appendectomy residuals.  A review of the record reveals that 
development of those issues has not yet been undertaken; 
those claims therefore remain pending and are again referred 
to the RO for appropriate action.  See Kandik v. Brown, 
9 Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. App. 29 
(1996).  


FINDING OF FACT

The veteran's PTSD is currently manifested by nightmares, 
intrusive thoughts and recollections, avoidance of thoughts 
and feelings bringing back memories of trauma, anhedonia, 
hypervigilance, and a feeling of detachment and estrangement 
from others; it is not associated with hallucinations, 
delusions, flashbacks, irritability or outbursts of anger, 
inappropriate behavior, suicidal or homicidal ideation, 
memory impairment, obsessive or ritualistic behavior, panic 
attacks, depression, or anxiety; his social functioning is 
impaired, but such impairment does not affect his industrial 
adaptability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected PTSD 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claim.  
Thus, the Board is satisfied that the statutory duty to 
assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for PTSD was granted by 
November 1992 RO rating decision and a 10 percent rating was 
assigned (the Board notes that service connection for PTSD 
was previously denied by April 1992 RO rating decision 
because there was no medical evidence showing a diagnosis of 
that disorder).  The November 1992 rating decision granting 
service connection for PTSD was based on the veteran's 
service records showing that he had combat service in 
Vietnam, and medical evidence diagnosing PTSD, relating it to 
his exposure to combat-related stressors (such evidence 
consisting of medical records from the Live Oak Hospital from 
April 1990 to January 1991, and a report of September 1992 VA 
psychiatric examination).  

On VA psychiatric examination in September 1992, the veteran 
indicated that he experienced physical and functional 
impairment (consisting of weakness, speech impairment, 
decreased mobility, and personality change) since he suffered 
a stroke in 1988.  His PTSD symptomatology reportedly 
consisted of sleep impairment, frequent nightmares, history 
of flashbacks, hypervigilance, increased startle response, 
intrusive thoughts and recollections, concentration 
impairment, and social withdrawal.  On examination, PTSD was 
diagnosed.

VA outpatient treatment records from January 1993 to June 
1994 reveal January 1993 and March 1994 treatment associated 
with the veteran's PTSD.  In January 1993, he indicated that 
he experienced an occasional feeling of panic; on 
examination, there was no evidence of gross thought 
disturbance, and PTSD was diagnosed.  In March 1994, he 
reported symptoms of unstable mood, labile affect, and 
distress; on examination, it was indicated that his PTSD 
symptoms were less intense than in the past.  

On VA psychiatric examination in October 1994, the veteran 
indicated that he had frequent nightmares but noted that his 
life was calmer than it used to be, and that he no longer 
tried to avoid thoughts or feelings which reminded him of his 
experiences in Vietnam.  He indicated that he felt detached 
and estranged from others, had difficulty sleeping, and had 
an exaggerated startle response.  On examination, PTSD was 
diagnosed.

VA outpatient treatment records from February 1994 to October 
1998 reveal intermittent treatment associated with various 
symptoms and illnesses, including infrequent treatment 
associated with the veteran's PTSD.  In August 1997, he 
indicated that he was anxious, impatient, that he felt 
worthless and detached from people, and that he had 
nightmares; on examination, PTSD with minor disability was 
diagnosed, and no medication was prescribed.

On VA psychiatric examination in May 1998, the veteran 
indicated that he has been married for 26 years and has 3 
grown children with whom he maintains frequent contact and a 
good relationship.  He indicated that he frequently argues 
with his spouse, but did not suggest it was because of 
irritability or short temper.  His PTSD symptoms reportedly 
consisted of recurrent and intrusive distressing 
recollections from Vietnam, nightmares twice a week (on 
nights when he does not exercise during the day), avoidance 
of thoughts and feelings resembling his trauma, feeling 
detached and estranged from others, hypervigilance, and 
anhedonia.  He indicated that he exercises regularly (at a 
health club) so that he is able to sleep at night 
(reportedly, he does not experience difficulty sleeping after 
exercising), noting that he cannot handle being around people 
(the examiner found the veteran socially impaired due to 
discomfort being around people but observed that spending 
large amounts of time at a health club presumably puts him in 
contact with many people, which he manages).  On examination, 
there was no evidence of impairment of the thought process or 
content but insight and judgment were poor; his mood was 
euthymic and affect was mobile, congruent, and cheerful; 
cognitive examination was impaired by lack of judgment and 
concrete thinking secondary to his history of a stroke; there 
was no evidence of delusions, hallucinations, inappropriate, 
obsessive behavior, suicidal or homicidal ideation, 
impairment in the ability maintain personal hygiene or other 
basic activities of daily living, disorientation or memory 
impairment, panic attacks, depression or anxiety, or 
impairment of impulse control.  PTSD was diagnosed and a 
Global Assessment of Functioning score of 55 was assigned 
(based on the fact that he has few friends, has only a few 
social outlets except for exercising, and has symptoms of 
decreased sleep and nightmares when not exercising).  

On VA psychiatric examination in May 1998, the examiner 
indicated that the clinical findings on examination were not 
as severe as the veteran's subjective symptoms, and his 
functional impairment was predominantly due to a stroke.  He 
opined that the veteran's social functioning was impaired by 
his PTSD (specifically, avoidance of people and detachment) 
but this did not affect his industrial adaptability.

Based on the foregoing evidence showing an increase in the 
severity of the veteran's PTSD symptomatology, the evaluation 
of that disability was increased by the RO in August 1998 
(from 10 to 30 percent).

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders has changed.  The veteran's 
service-connected PTSD is currently evaluated under the 
rating criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411, and a 30 percent 
rating is assigned.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to mental disabilities.  
Some of the criteria under the old regulations may be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both rating criteria.

Under regulations in effect prior to November 7, 1996, a 30 
percent rating was warranted under Diagnostic Code 9411, 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
reasons or bases for its decision.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).  The VA General Counsel concluded subsequently 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability which is 
"more than moderate but less than rather large."  VA O.G.C. 
Prec. Op. No. 9-93 (Nov. 9, 1993).

Under regulations in effect on and after November 7, 1996, a 
30 percent evaluation is provided for PTSD under Diagnostic 
Code 9411 where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

On close review of the veteran's file, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected 
PTSD.  Using first the old criteria, the evidence does not 
reflect that there is considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, or that by reason of his psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
entire evidence, as discussed above, reveals that the veteran 
continues to manifest PTSD symptoms such as nightmares and 
sleep impairment (if he does not exercise), increased startle 
response, intrusive thoughts and recollections, avoidance of 
crowds, anhedonia, and a feeling of estrangement and 
detachment from others.  However, the entirety of the 
evidence reveals that he receives only infrequent and 
sporadic outpatient treatment for his PTSD.  Although the 
evidence indicates that he leads an isolated life and has few 
friends, he has been married to his spouse for 26 years, does 
not appear to experience marital difficulty due to PTSD (see 
May 1998 VA psychiatric examination report, as discussed more 
fully above), and maintains frequent contact with his adult 
children.  His disability is not shown to be associated with 
symptoms such as hallucinations, delusions, flashbacks, 
irritability or outbursts of anger, inappropriate behavior, 
suicidal or homicidal ideation, memory impairment, obsessive 
or ritualistic behavior, panic attacks, depression, or 
anxiety.  As the examining psychiatrist indicated in May 
1998, his PTSD-related avoidance of people and detachment do 
impair social functioning, but such PTSD-related impairment 
does not affect his industrial adaptability. 

Based on a through review of the entire pertinent evidence of 
record, the Board finds that the currently assigned 30 
percent rating for the veteran's service-connected PTSD 
adequately reflects the level of severity of such disability; 
the term "definite" industrial impairment used in the 
"old" Diagnostic Code 9411, the presence of which warrants 
a 30 percent disability rating, represents a degree of social 
and industrial inadaptability which is more than moderate.  
See VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  In this 
case, the evidence clearly does not show that the degree of 
the veteran's social and industrial inadaptability is 
"considerable" (which, under Code 9411, is greater than 
"more than moderate" as "considerable" inadaptability 
warrants a 50 percent rating), as PTSD-related functional 
impairment is shown not to affect his industrial 
adaptability.

Using the new criteria, the Board also finds that an 
evaluation in excess of 30 percent for the veteran's PTSD is 
not warranted, as he does not exhibit symptoms required for 
the next greater evaluation.  38 C.F.R. § 4.130.  As shown by 
the evidence of record, including VA psychiatric examination 
in May 1998, he clearly continues to exhibit PTSD symptoms 
including nightmares, increased startle response, 
estrangement and detachment from others, and social 
isolation.  However, there is no evidence showing that his 
PTSD is productive of impairment due to symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impaired judgment or abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships.  While the evidence 
reveals that he does experience significant functional and 
industrial impairment, such impairment has been clearly 
attributed by the examining psychiatrist in May 1998 to his 
stroke residuals.  He has been married for 26 years, does not 
appear to experience marital difficulty because of PTSD 
symptoms, and maintains a regular and favorable relationship 
with his adult children.  Thus, his symptoms overall are 
deemed most nearly compatible with the rating criteria for no 
more than a 30 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.

	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating in excess of 30 percent for PTSD is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

